Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Milford Washington seeks to appeal the magistrate judge’s report and recommendation to dismiss his 28 U.S.C. § 2254 (2006) petition. This court may exercise jurisdiction only over final orders, see 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, see 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 887 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because the magistrate judge’s report and recommendation is neither a final order nor an appealable interlocutory or collateral order, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.